The opinion of the Court was delivered by
Mr. Justice Gary.

*100
1

2 *99The appeal herein is from an order *100sustaining a demurrer to the complaint on the ground that it does not state facts sufficient to constitute a cause of action, in that “there is no obstructions complained of, or that this defendant had increased said obstructions since it became the owner of the road.” The reasons assigned by his Honor, the presiding Judge, for sustaining the demurrer satisfy this Court that he was not in error. But as there are allegations in the complaint tending to indicate that the plaintiff intended to state those facts, the absence of which rendered the complaint obnoxious to a demurrer, it is deemed advisable that the plaintiff should be allowed to amend so as to allege such facts.
It is, therefore, the judgment of this Court, that the order of the Circuit Court be affirmed — with leave, however, to the plaintiff to amend her complaint within twenty days from the time the remittitur is sent down, in the manner hereinbefore indicated; and that the remittitur be forthwith sent down.